07/26/2021



                                                                             Case Number: DA 21-0259



          IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court Cause No. DA 21-0259


CHELSEY E. GEORGE f/k/a
CHELSEY E. FRANK,

                   Petitioner/Appellant
v.

MICHAEL E. FRANK,

                   Respondent/Appellee

                                           ORDER

  On appeal from the Montana First Judicial District Court, Lewis and Clark County
               Cause No. ADR-19-50; Honorable Judge Mike Menahan
Attorneys for Petitioner/Appellant:         Attorneys for Respondent/Appellee:

 David B. Cotner                               Molly K. Howard
 COTNER LAW, PLLC                              J.R. Casillas
 2700 Radio Way                                DATSOPOULOS, MacDONALD &
 Missoula, MT 59808                            LIND, P.C.
 Telephone: (406) 541-1111                     201 West Main Street, Suite 201
 Facsimile: (406) 541-1122                     Missoula, MT 59802
 Email: dcotner@cotnerlaw.com                  Telephone: (406) 728-0810
                                               Facsimile: (406) 543-0134
                                               Email: mhoward@dmllaw.com
                                                      jrcasillas@dmllaw.com




Order on Extension of Time to File Opening Brief                           Page | 1
       UPON REVIEW of Appellant’s Unopposed Motion for Extension of Time,

and good cause appearing;

       IT IS HEREBY ORDERED that Appellant’s Opening Brief is now due on or

before September 6, 2021.

       Dated this _____ day of July 2021.



                                          ____________________________________
                                          Supreme Court Judge
Cc: David B. Cotner
   Molly K. Howard
   J.R. Casillas




Order on Extension of Time to File Opening Brief                        Page | 2
                            CERTIFICATE OF SERVICE

      I, the undersigned, an employee of Cotner Law, PLLC, hereby certify that on
July________ 2021 a true and correct copy of the foregoing was filed by electronic
means to the Montana Supreme Court. Additionally, a copy was sent via electronic
means to:


       Molly K. Howard
       J.R. Casillas
       DATSOPOULOS, MacDONALD & LIND, P.C.
       201 West Main Street, Suite 201
       Missoula, MT 59802
       Email: mhoward@dmllaw.com
              jrcasillas@dmllaw.com


                                          ________________________________




Order on Extension of Time to File Opening Brief                               Page
                                                                    Electronically    | 3 by:
                                                                                   signed
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          July 26 2021